DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
- The amendment filed on January 11, 2022 has been entered.
- Claims 1, 3-7, 9-13, 15-18 and 20-22 are pending.
- Claims 1, 3, 10-13, 15 and 20-22 have been amended.
- Claims 1, 3-7, 9-13, 15-18 and 20-22 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited, i.e. “the plurality of different values of the sub-carrier spacing comprises a first value and a second value higher than the first value, and wherein the determining comprises: comparing the delay spread to a threshold, and when the delay spread is equal to or above the threshold, selecting the first value, and when the delay spread is below the threshold, selecting the second value (Claims 1, 10, 13 and 20 ). “The closest prior art found is as follows:
Volker et al. (EP 3029901 A1)- For a given bandwidth, the higher the subcarrier spacing, the lower the OFDM symbol duration. However, there is an upper-limit on the subcarrier spacing which depends on the delay spread: When the delay spread increases, this upper-limit on the subcarrier spacing decreases.
Shahar (Pub. No. US 2016/0285599 A1)- data is transmitted and/or received such that a subcarrier spacing does not exceed the coherent bandwidth, wherein the coherent bandwidth is based 
None of these references, taken alone or in any reasonable combination, teach the claims as recited," the plurality of different values of the sub-carrier spacing comprises a first value and a second value higher than the first value, and wherein the determining comprises: comparing the delay spread to a threshold, and when the delay spread is equal to or above the threshold, selecting the first value, and when the delay spread is below the threshold, selecting the second value “(Claims 1, 10, 13 and 20 ) in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/Tejis Daya/Primary Examiner, Art Unit 2472